Mr. Chief Justice Brantly:
I do not concur in the result reached by my associates in this case.
1. It is true that the proceedings are statutory and that the only limitation imposed upon the power of the legislature is that the property of the citizen shall not be taken without due process of law, that is, after notice and an opportunity to be heard. The requirement as to notice, if it means anything, means that the lot owner must have such notice of what the city council intends to do as will enable him, within the very brief time allowed for that purpose, to make up his mind whether he will submit to the imposition which is about to be laid upon him in order to effect the kind of improvement contemplated, or will appear and object. The statute requires the resolution to state the “character of the improvement or improvements which are to be made, an approximate estimate of the cost thereof, and the time when the city council will hear objections to its final adoption.” The term “character” is perhaps the most general that could have been employed. Even so, it must be assigned such a meaning as will effectuate the purpose had in view, viz., that the improvement be so described by a statement of the dimensions, materials, etc., that the lot owner may determine whether he will acquiesce, and thus consent, or appear at the appointed time and seek to arrest further proceedings. He ought not to be compelled to suffer the inconvenience incident to leaving his business to seek, and make inquiry of, members of the council or of the officer or officers who will have charge of the contemplated improvement. It is entirely possible that in a given case such inquiry would be futile, because definite information could not be obtained from any one of these officers. Indeed, this was the ease here; for the record shows that the city engi*597neer did not submit an estimate of the cost of the improvements or prepare plans and specifications until after the time for making objections had passed by. Such estimate as had theretofore been made had been made, by the street committee.
The statutes of the different states differ widely as to the character of the information the notice must contain; but even in those jurisdictions in which the most general terms are employed, the courts have declared that the contemplated improvement must be so described in the notice or resolution, as the case may be, that the lot owner may gather from it such information as to dimensions, quality and materials as will enable him to make definite objection if he chooses to do so. (Kirksville v. Coleman, 103 Mo. App. 215, 77 S. W. 120; Ladd v. Spencer, 23 Or. 193, 31 Pac. 474; Schwiesau v. Mahon, 128 Cal. 114, 60 Pac. 683.)
2. The record shows that after the final adoption of the resolution the council eliminated from the specifications the graveling of the streets, thus changing the character of the improvement. In my opinion, this was prima facie a substantial departure from the plan and extent of the improvements proposed in the resolution, and the burden was upon the defendants to show the contrary, if such was the fact. As I read the record, the result was to omit this part of the improvement altogether and not to leave it to be included in separate specifications.
For these reasons I think the resolution insufficient to give the council jurisdiction, and that the plaintiffs are entitled to relief.
Petition for rehearing pending.